DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 8 and 15 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed December 21, 2021 overcomes the following objection/rejection(s) from the last Office Action of June 25, 2021:
Objections to the specification for minor informalities
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, X.; Plataniotis, K. N. (2015). Circular Mixture Modeling of Color Distribution for Blind Stain Separation in Pathology Images. IEEE Journal of Biomedical and Health Informatics, 21(1), 150–161. (hereinafter Li) further in view of WO 2016/016306 to Chen (hereinafter Chen).
Regarding independent claim 1, Li discloses a method (Abstract, “the proposed method pays extra attentions to achromatic pixels in color, analysis and stain co-occurrence in pixel clustering”) comprising:
receiving a multi-color channel image of a biological specimen (page 152, right column “Stain decomposition for a pathology image generated by absorbing stains;” Figure 2(a)) that is stained using a staining system (Page 150, left column, “chemical staining, which highlights histological objects of interest, is usually performed in tissue preparation routine”) wherein the multi-color (page 150, right column, “we propose an effective and robust blind stain separation approach based on an imaging model of transmission light microscopy;” being that this is a method of blind microscopy, it is inherent that the initial reference stain vectors and stain component images are undefined), 
detecting one or more image objects within the multi-color channel image (Page 150, left column, “chemical staining, which highlights histological objects of interest, is usually performed in tissue preparation routine;” page 157, right column, “Test Data: The UCSB breast cancer cell dataset [37], consisting of 58 H&E stained breast cancer pathology images stored in 24-bit nonlinear RGB format is selected”);
extracting features from the one or more image objects (Figure 1, “feature extraction”);
processing the extracted features to access stain variability data corresponding to the staining system (abstract, “to address color variation and histological component colocalization in pathology images, stain decomposition is usually performed preceeding spectral normalization and tissue component segmentation;” page 150, right column, “chemical dyes in the same type may have different light-absorption spectra resulting in color variation in images”);
(Page 156, right column, “initial stain vectors and stain depths are generated independently”);
based on the initial reference stain vectors, determining both reference stain vectors and stain component images (Page 157, left column, “consequently, two local optimal results … are obtained in the areas”… “then, the stain decomposition result with a smaller MSE(mXd) is taken as the final solution”); and
based on the determined reference stain vectors and stain component images, deconvoluting the multi-color channel image into at least two constituent stain component images (Figure 2(a); Figure 2(a) outputs single-stain images from the stain decomposition model).
Li fails to explicitly disclose as further recited, however Chen discloses wherein the stain variability data is accessed from a databased and comprises known stain characteristics for each stain of a plurality of stains (paragraph 0055, “In step 1060, the reference vector data for the colors or stains that were applied to the biological specimen, before it was imaged, are obtained or retrieved from, for example, the reference spectra module 115 or the reference spectra database 116.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen in order to (abstract, figure 2).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Li in the combination further discloses wherein using the stain variability data includes assigning a Gaussian prior as the initial reference stain vectors (Page 154, left column, “to address stain co-occurrence in a pathology image mixture distributions, for instance the well-known Gaussian mixture model (CMM) [32], can be used to model color distribution for pixel clustering.).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Li in the combination further discloses wherein using the stain variability data further includes iteratively applying two successive E step and M stepof an Expectation- Maximization (EM) model (Page 154, right column, “The EM algorithm [34] is exploited”… page 155, left column, “following the conventional expression in the EM algorithm, we denote the expectation… then PSI is updated via maximizing Q|Psi;Psi (k)| iteratively).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Li in the combination further discloses wherein the two successive E step and M step continue to be iteratively applied (Page 154, right column, “The EM algorithm [34] is exploited”… page 155, left column, “following the conventional expression in the EM algorithm, we denote the expectation… then PSI is updated via maximizing Q|Psi;Psi (k)| iteratively;” Page 155, right column, “the EM algorithm will finally obtain  Psi(mle) via updating (11) in the E-step and (13), (14), and (15) in the M-step iteratively”); and
upon attaining convergence, terminating iterative applications of the two successive E step and M step (Page 155, right column, “converges monotonically to log g(X; Psi*) for some stationary point Psi*”… “the EM is regarded as convergence when … (see equation in cited area)”).

    PNG
    media_image1.png
    161
    504
    media_image1.png
    Greyscale

Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Li in the combination further discloses wherein: 
a first constituent stain component image of the at least two constituent stain component images is a Hematoxylin (H-channel) image (Page 151, right column, “For a biopsy sample stained by N types of stains and imaged via K sensors”… “For instance, an RGB-format H&E stained image has a 3X2 spectrum matrix whose columns correspond to spectrum vectors of hematoxylin and eosin”… “Consequently, a set of single stain images D = [D1…DN] is generated;” Figure 2(a) outputs single-stain images from the stain decomposition model); and
a second constituent stain component image of the at least two constituent stain component images an Eosin (E-channel) image (Page 151, right column, “For a biopsy sample stained by N types of stains and imaged via K sensors”… “For instance, an RGB-format H&E stained image has a 3X2 spectrum matrix whose columns correspond to spectrum vectors of hematoxylin and eosin”… “Consequently, a set of single stain images D = [D1…DN] is generated;” Figure 2(a) outputs single-stain images from the stain decomposition model).
Regarding independent claim 8, the references and analysis of claim 1 apply directly. Additionally, Li in the combination further discloses a non-transitory computer-readable medium including instructions which, when executed by one or more processors of a tissue analysis system, cause the tissue analysis system to perform the operations (Page 157, left column, “five experiments are performed… all experiments run on Matlab;” Matlab is programming software, installed on a computer, which executes the instructions provided thus inherently including a processor and a memory that execute instructions).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
 Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.
Regarding dependent claim 14, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly.
 (Page 150, right column, “a diagnosis system generates a positive/negative result”) comprising one or more processors and coupled to at least one memory storing instructions which, when executed by the one or more processors, cause the tissue analysis system to perform the operations (Page 157, left column, “five experiments are performed… all experiments run on Matlab;” Matlab is programming software, installed on a computer, which executes the instructions provided thus inherently including a processor and a memory that execute instructions).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Chen as applied to claims 1, 8 and 15 respectively above, and further in view of Andreas Karsnas: 'Image Analysis Methods and Tools for Digital Histopathology Applications Relevant to Breast Cancer Diagnosis", Digital Comprehensive Summaries of Uppsala Dissertations from the Faculty of Science and Technology 1128. 129 pp. Uppsala: Acta Universitatis Upsaliensss. ISBN: 978-9-15-548889-5, 1 January 2014 (2014-01-01) (hereinafter Karsnas).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Li discloses further including allocating artificial latent variables (Page 154, right column, “by introducing a set of latent variables z = {z(u)}”).
Li and Chen in the combination as a whole fails to explicitly disclose as further recited, however Karsnas discloses wherein allocating the artificial latent variables includes defining an artificial latent variable residue (Resi) as a cross-product of a first stain vector and a second stain vector such that a vector that is independent of the first and second stain vectors is generated (page 39-40, “the above uses pre-determined stain color vectors to perform the orthonormal transformation…as the transformation matrix M^-1 requires three components, a third orthonormal component can be created from the cross product of the other two”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karsnas in order to develop a method for image analysis to assist pathologist in making accurate diagnoses by providing additional automatic, fast and reproducible analysis of tissue (abstract).
(Page 151, right column, “For a biopsy sample stained by N types of stains and imaged via K sensors”… “For instance, an RGB-format H&E stained image has a 3X2 spectrum matrix whose columns correspond to spectrum vectors of hematoxylin and eosin”… “Consequently, a set of single stain images D = [D1…DN] is generated;” Figure 2(a) outputs single-stain images from the stain decomposition model).
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668